Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1: “the extracting” lacks antecedent basis with scope of  “phytochemicals and/or components” being vague and ambiguous in view of the Specification at paragraphs [0006, 0007, 0009 and 0016] teaching that the phytochemicals of Mitragynine, Paynanteine, Speciogynine and Hydroxymitragynine constitute “bioactive components” while being silent as to any specific other components than the bioactive components; 
the term “a” is needed in line 3 between “in” and “supercritical” for grammatical clarity; 
it is unclear whether recitations of “phytochemicals and/or components” in line 4 and in line 5 refers back to the same components introduced in line 1 of the claim; 
and in line 5 “and/” must be replaced with “and/or” for consistency and grammatical clarity.
If the terminology “phytochemicals and/or components” is changed in claim 1, line 1, such terminology would require corresponding changes wherever the terminology appears in claim 1 and throughout the dependent claims, dependent on claim 1.
In claim 3, “the carbon dioxide and/or solutes” lacks antecedent basis, as claim 1 only recites “carbon dioxide”; and “further transitioned” is vague and confusing, since no prior, initial transitioning of the components is recited; and 
“to effect removal…” lacks recitation of from what other material the components are removed from (was “effect removal...from the plant biomass” intended?).
In claim 4, in line 2 “of” is required between “essentially” and “Mitragynine” for grammatical clarity.
In claim 5: the scope of  “phytochemicals and/or components” is vague and ambiguous in view of the Specification at paragraphs [0006, 0007, 0009 and 0016] teaching that the phytochemicals of Mitragynine, Paynanteine, Speciogynine and Hydroxymitragynine constitute “bioactive components” while being silent as to any specific other components than the bioactive components; 
the term “a” is needed in line 3 between “in” and “supercritical” for grammatical clarity; 
it is unclear whether recitations of “phytochemicals and/or components” in lines 3-4 and in line 5 refers back to the same components introduced in line 1 of the claim; 
and in line 5 “and/” must be replaced with “and/or” for consistency and grammatical clarity.
If the terminology “phytochemicals and/or components” is changed in claim 1, line 1, such terminology would require corresponding changes wherever the terminology appears in claim 5 and throughout the dependent claims, dependent on claim 5.
In claim 7, “the carbon dioxide and/or solutes” lacks antecedent basis, as claim 5 only recites “carbon dioxide”; and “further transitioned” is vague and confusing, since no prior, initial transitioning of the components is recited; and 
“to effect removal…” lacks recitation of from what other material the components are removed from (was “effect removal...from the plant biomass” intended?).
In claim 8, in line 2 “of” is required between “essentially” and “Mitragynine” for grammatical clarity.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by the Orio et al Non-Patent Literature publication entitled “Ultrasonics Sonochemistry” published in 2012 (Orio).
For independent claims 1 and 5, Orio discloses a method or capability of extracting and recovering bioactive and alkaloidal or anti-inflammatory, or “phytochemical” components from Mitragyna speciose plant material or biomass; comprising contacting the biomass material with carbon dioxide in a supercritical state, which may combined with an amount of ethanol modifier; to effect removal of the components, and recovery of a specific yield fraction of the components, including the specific, phytochemical component of  Mitragynine (all disclosed in the Introduction, Abstract, Section 2.2 and section 2.3.4).  
Orio further discloses recovering an alkaloid or Mitragynine component fraction, by selectively regulating extraction temperature to be 25 degrees C and performing the extraction in a closed vessel at a controlled ultrahigh pressure and high temperature (Section 2.2). Orio also discloses repeatedly performing the solvent extraction techniques to obtain Mitragynine and other alkaloid component fractions at locations in Thailand, Malaysia and Indonesia (Section 3.3).
For claim 5, Orio also discloses the method performed by an SFE (supercritical fluid extraction) system including a pressurizable vessel, pressure pump and source of feeding the carbon dioxide for implementing the method or capability (see Section 2.2). 
Orio specifically further discloses obtaining of the phytochemical component of Mitragynine for claims 4 and 8 (Abstract and Sections 2.4, 2.4.1 and 3.3).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Orio et al Non-Patent Literature publication entitled “Ultrasonics Sonochemistry” published in 2012 (Orio) in view of Jackson et al PGPUBS Document US 2022/0008839 (Jackson). Referenced paragraph numbers of the Specification of the Jackson publication are identified with “[ ]” symbols.
Claims 2, 3, 6 and 7 differ from Orio by requiring the carbon dioxide solvent mixture to comprise one or more inorganic or organic solutes, with claim 3 also requiring the carbon dioxide or solutes which has transitioned to a liquid state, to be further transitioned to a solid state by sublimation. 
Jackson is directed to obtaining of biomaterial components from the extracts of plants [0002, 0003, 0061]. Jackson teaches solvent extraction of botanical components from plant materials for use as pharmaceuticals and nutraceuticals as extracts [0047], and in-part utilizing dense or liquid phase carbon dioxide solvent which is phase separated following a liquid-liquid or solid-liquid extraction process, so as to obtain phytochemicals [0056]. Jackson utilizes a carbon dioxide mixture comprising solid solvent modifiers or solutes which are co-extracted along with the primary, target solid substance [0047, 0060, 0244]. Jackson teaches that such desired components and solid solvent or solute, are co-extracted along with the desired solid components [0115, 0244]. 
Jackson also teaches that these components are salted out along with the carbon dioxide to obtain separation of the carbon dioxide and of the extracts by sublimation in a dense phase [0102, 0103, 0115 (“CO2 solid phase sublimation…during salting-out of the organic solvent(s)…transfer of organic compounds into the salted-out organic solvent phase…separation of the salted-out solvent phase and solvent-soluble compounds to the surface of the aqueous solution as the C02 rises”) ]. Also see Jackson at [0245-0251 regarding the secondary solid substance(s) or solutes being co-extracted with the target solid components in the dense phase]. 
It would have been obvious to one of ordinary skill in the art of employing solvent extraction to extract components from plants, to have modified the process or system of Orio, by adding solid solvent modifiers or solutes to the carbon dioxide solvent, followed by transitioning the carbon dioxide solvent along with such solutes by sublimation, as taught by Jackson, in order to more efficiently and highly concentrate the select plant components, thus increasing the component yield.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular significance, see the Tohar et al publication concerning extraction of phytochemical components species from Mitragyna species by carbon dioxide solvent extraction, Tohar being similar in scope to the applied Orio publication. Also of particular note are Martin et al patent 6,746,695 and Rescio PGPUBS Document US 2009/0304870 concerning aspects of supercritical carbon dioxide solvent extraction for extracting substances from plants.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/19/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778